DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “AC” in line 3.  This limitation is an acronym and must be fully spelled out in the first appearance of the limitation for the specific independent claim and associated dependent claims.  To conform to the language used throughout the claims, the limitation should be changed to “AC (Alternating Current)”.
Claim 20 recites the limitation “DC” in line 3.  This limitation is an acronym and must be fully spelled out in the first appearance of the limitation for the specific independent claim and associated 
Claims 19 and 20 are also rejected for inheriting the deficiencies of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tallam et al. 2017/0131340 (called Tallam hereinafter) in view of Kazemi et al. 2011/0199707 (called Kazemi hereinafter).

Regarding independent claim 1, Tallam teaches, in Figure 10, a ground-fault detecting device (966), comprising: 
a first detecting module (960), having a first input terminal (972 left line), a second input terminal (972 middle line), and a third input terminal (972 right line) coupled to a first-phase electric power (952 top AC line), a second-phase electric power (952 middle AC line), and a third-phase electric power (952 bottom AC line) on an AC (Alternating Current) side (Fig. 10) of a motor drive system (Fig. 10) respectively, for sampling voltages of the first-phase electric power, the second-phase electric power, and the third-phase electric power to generate a first sampled voltage, a second sampled voltage, and a third sampled voltage respectively (para [0051]; neutral-ground voltages Vng are collected from each AC phase line and used to determine ground faults); and 
a controller (964), coupled to the first detecting module, for determining if a ground-fault occurs in the AC side of the motor drive system according to the first sampled voltage, the second sampled voltage, and the third sampled voltage (para [0051]); 

Tallam fails to teach a photovoltaic power generating system; determining if a ground-fault occurs before the photovoltaic power generating system is connected to a grid.
Kazemi teaches a photovoltaic power generating system (Fig. 1); determining if a ground-fault occurs before the photovoltaic power generating system is connected to a grid (para [0040]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to modify the structure as described by Tallam with the photovoltaic power generating system as described by Kazemi for the purpose of detecting ground faults in a photovoltaic system before the inverter is connected to the grid feed to prevent disconnecting the entire system due to a ground fault in a photovoltaic array.

Regarding independent claim 18, Tallam teaches a ground-fault detecting method (Abstract), comprising: 
detecting a voltage (960) of a specific-phase electric power (para [0051]) of an AC power (952) on an AC side (area around 952) of a motor drive system (Fig. 10) to generate a sampled voltage (para [0051]; neutral-ground voltages Vng are collected from each AC phase line and used to determine ground faults); and 
determining if a ground-fault occurs in the AC side according to the sampled voltage (para [0051]); and
generating an alarm signal when the ground-fault occurs (para [0051]; internally generating flags, or values, or other status indicators indicating that a fault has been detected based on the voltages detected).
Tallam fails to teach a ground-fault detecting method for a photovoltaic power generating system; determining if a ground-fault occurs before the AC power is connected to the grid according to the sampled voltage.

Therefore, it would have been obvious to one skilled in the art before the effective filing date to modify the structure as described by Tallam with the photovoltaic power generating system as described by Kazemi for the purpose of detecting ground faults in a photovoltaic system before the inverter is connected to the grid feed to prevent disconnecting the entire system due to a ground fault in a photovoltaic array.

Regarding claim 19, Tallam and Kazemi teaches the ground-fault detecting method of claim 18, Tallam further teaches further comprising: comparing the sampled voltage to a predetermined threshold voltage (para [0051], the measured neutral-ground voltages Vng has to be compared to a threshold voltage to indicate a fault), and generating the alarm signal when the sampled voltage is smaller than the predetermined threshold voltage (para [0051], one skilled in the art would be able to determine when a ground fault occurs based on the voltage Vng passing a certain threshold).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Tallam.

Regarding independent claim 10, Kazemi teaches, in Figure 1, a photovoltaic power generating system (Fig. 1), comprising: a photovoltaic array (Photovoltaic module array), arranged to converting solar energy into a DC (Direct Current) power (para [0017]) on a DC side (left side of Transformerless inverter); 
an inverter (Transformerless inverter), coupled to the photovoltaic array, for converting the DC power into an AC (Alternating Current) power (para [0019]) on an AC side (right side of Transformerless inverter); 
a plurality of switches (para [0027]; switching devices of the inverter producing three phase AC), coupled to the inverter, for selectively connecting the AC power to a grid (106); and 

Kazemi fails to teach a ground-fault detecting device, coupled between the AC side and a ground, for sampling a voltage of the AC power to detect if a ground-fault occurs in the AC side.
Tallam teaches, in Figure 10, a ground-fault detecting device (966), coupled between the AC side (area around 952) and a ground (950), for sampling a voltage of the AC power to detect if a ground-fault occurs in the AC side (para [0051]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date to modify the structure as described by Kazemi with the AC ground fault detection as described by Tallam for the purpose of automated detecting of ground faults without the need to shutdown the entire system to diagnose each device.

Regarding claim 11, Kazemi and Tallam teach the photovoltaic power generating system of claim 10, Tallam further teaches, in Figure 10, wherein the ground-fault detecting device comprises: a first detecting module (960), having an input terminal (972 left, middle and right lines) coupled to a specific-phase electric power (952 top, middle and bottom lines) of the AC power on the AC side, for sampling a voltage of the specific-phase electric power to generate a sampled voltage (para [0051]; neutral-ground voltages Vng are collected from each AC phase line and used to determine ground faults); and a controller (964), coupled to the first detecting module, for determining if a ground-fault occurs in the AC side before the AC power is connected to the grid according to the sampled voltage (para [0051]).

Allowable Subject Matter
Claims 2-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the first detecting module comprises: a first matching impedance device, having a first terminal coupled to the first-phase electric power; a first grounding resistor, having a first terminal coupled to a second terminal of the first matching impedance device, and a second terminal coupled to a ground; a second matching impedance device, having a first terminal coupled to the second-phase electric power; a second grounding resistor, having a first terminal coupled to a second terminal of the second matching impedance device, and a second terminal coupled to the ground; a third matching impedance device, having a first terminal coupled to the third-phase electric power; a third grounding resistor, having a first terminal coupled to a second terminal of the third matching impedance device, and a second terminal coupled to the ground; wherein the first sampled voltage is a voltage difference between the first terminal and the second terminal of the first grounding resistor; the second sampled voltage is the voltage difference between the first terminal and the second terminal of the second grounding resistor; the third sampled voltage is the voltage difference between the first terminal and the second terminal of the third grounding resistor.”
Regarding claim 3, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the first detecting module comprises: a first matching impedance device, having a first terminal coupled to the first-phase electric power; a first switch, having a first connecting terminal coupled to a second terminal of the first matching impedance device; a grounding resistor, having a first terminal coupled to a second connecting terminal of the first switch, and a second terminal coupled to a ground; a second matching impedance device, having a first terminal coupled to the second-phase electric power; a second switch, having a first connecting terminal coupled to a second terminal of the second matching impedance device, and a second connecting terminal coupled to the first terminal of the grounding resistor; a third matching impedance device, having a first terminal coupled to the third-phase electric power; and a third switch, having a first connecting terminal coupled to a second terminal of the third matching impedance device, and a second connecting terminal coupled to the first terminal of the grounding resistor.”
	Claims 4-9 are indicated as allowable subject matter for depending on claim 3.
Regarding claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the first detecting module comprises: a matching impedance device, having a first terminal coupled to the specific-phase electric power; and a grounding resistor, having a first terminal coupled to a second terminal of the matching impedance device, and a second terminal coupled to the ground; wherein the sampled voltage is a voltage difference between the first terminal and the second terminal of the grounding resistor.”
Regarding claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the first detecting module comprises: a matching impedance device, having a first terminal coupled to the specific-phase electric power; a switch, having a first connecting terminal coupled to a second terminal of the matching impedance device; and a grounding resistor, having a first terminal coupled to a second connecting terminal of the switch, and a second terminal coupled to the ground.”
Claims 14-17 are indicated as allowable subject matter for depending on claim 13.
Regarding claim 20, the prior arts of record taken alone or in combination fail to teach or suggest:
“further comprising: detecting a first sampled current flowing from a grounding electrode on a DC side of the photovoltaic power generating system to a ground when the grounding electrode is connected to the ground and a non-grounding electrode on the DC side is not connected to the ground; detecting a second sampled current flowing from the non-grounding electrode to the ground when the non-grounding electrode is connected to the ground and the grounding electrode is not connected to the ground; and determining if the ground-fault occurs in the DC side before the AC power is connected to the grid and to determine if the ground-fault occurs in the DC side and the AC side when the AC power is connected to the grid according to the first sampled current and the second sampled current.”













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kaufman discloses “Detecting ground faults on non-isolated DC systems” (see 2017/0033679)
Weiss et al. discloses “Systems and methods of detecting ground faults in energy storage and/or generation systems that employ DC/AC power conversion systems” (see 2016/0245853)
Kazemi et al. discloses “Photovoltaic array ground fault detection in an ungrounded solar electric power generating system and techniques to transition onto and off the utility grid” (see 2012/0026631)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867